Case 8:19-cv-03533-PJM Document 20 Filed 03/02/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

LINDA GOUGH :
Plaintiff, :
Vv. : Civil No. PJM 19-3533
ROCK CREEK SPORTS CLUB, etal, :
Defendants. : *
MEMORANDUM OPINION

 

Pro se Plaintiff Linida Gough has brought this action against Rock Creek Sports Club
(“RCSC”) and one of its managers, Mare Rothschild (collectively, “Defendants), alleging claims
of discrimination and retaliation under Title VII of the Civil Rights Act of 1964 and the Age
Discrimination in Employment Act of 1967 Defendants now move to dismiss the suit under
Federal Rule of Civil Procedure 12(b)(6). For the reasons that follow, Defendants’ unopposed
Motion is GRANTED WITH PREJUDICE.'

I

Plaintiff initially filed a pro forma “Complaint for Employment Discrimination,” ECF No.
1 “‘Compl.”), alleging that she was discriminated against based on her “race (white), color (white),
gender (female), religion (Catholic), national origin (USA), and [age (48)].”./d@ at 5. The
Complaint claimed that she was subjected to unequal terms and conditions of employment, a
hostile work environment, and retaliation. Other than these conclusory allegations, the Complaint

offered little context for Plaintiffs claims.

 

! Although Plaintiff receives electronic notices of filings, and she has acknowledged that her opposition was due, ECF .
No, 12, Plaintiff has never responded to the Motion.
Case 8:19-cv-03533-PJM Document 20 Filed 03/02/21 Page 2 of 5

Accordingly, on January 22, 2020, the Court issued an Order finding that the Complaint
failed to meet federal pleating standards because it did not contain “a concise statement of facts”
describing the allegedly wrong conduct. ECF No. 4 at 2. The Court also advised that Plaintiff's
failure to adequately supplement the Complaint would result in its dismissal. Jd.

On February 24, 2020, Plaintiff filed her Amended Complaint. ECF No. 5 (“Am. Compl.”).
The Amended Complaint replaces the conclusory claims of the original with a number of
tangential allegations concerming the workplace at RCSC and Plaintiffs general dissatisfaction
with fellow employees. :

- Although the precise nature of her employment at RCSC remains somewhat unclear, it
appears that Plaintiff served as a “Group Exercise Instructor,” paid hourly. /d. at 2. Plaintiff alleges
that she “experienced maltreatment i in a hostile work environment ... due to the nature of [her]
hourly position as Group Exercise Instructor”—apparently suggesting that she was discriminated |
against as an hourly worker. Id. \

At some point in 2018, Plaintiff complained to supervisors about “serious concerns,”
including that she “put wp, with threats from management, verbal abuse from students in the
classroom, and unprofessional treatment from other instructors.” /d. at 4. After raising these issues,
Plaintiff's concerns allegedly went unaddressed.

As best the Court can tell, Plaintiff's main allegation of misconduct is that a coworker
refused to allow Plaintiff ta teach her class. According to the Amended. Complaint, after Plaintit?
volunteered to substitute teach, her coworker declined the offer in an email that was “mocking,

unprofessional, and threatening.” id. at 5. After complaining about this, Plaintiff claims she never

received substitute teaching requests. /d.
Case 8:19-cv-03533-PJM Document 20 Filed 03/02/21 Page 3 of 5

Another stray allegation is that Plaintiff's coworker taught her Pilates. During one of their
sessions, the coworker allegedly began “moaning and oohing at odd times,” making Plaintiff
uncomfortable. Jd. at 7. No additional facts are provided regarding this incident, and that is the
extent of relevant allegations in the Amended Complaint.?

i.

Federal Rule of Civil Procedure 8(a) prescribes “liberal pleading standards” that require a
_ plaintiff to submit only a “short and plain statement of the claim showing that [she] is entitled to
relief.” Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (quoting Fed. R. Civ. P. 8{a)(2)). To
survive a Rule 12(b)(6) motion, a “complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.”” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Coin. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the Court to draw the reasonable
inference that the defendarit is liable for the misconduct alleged.” Jd. The plaintiff must show
“more than a sheer possibility that a defendant has acted unlawfully.” Jd. While the pleadings need
not contain “detailed factual allegations,” they must contain more than “labels and conclusions”
ora “formulaic recitation of the elements of a cause of action.” Jd. (quoting Twombly, 550 U.S. at
555).

Courts have an added “obligation to liberally construe a pro se complaint.” Kerr v.
Marshall Univ. Ba. of Govertors, 824 F.3d 62, 72 (4th Cir. 2016). Nonetheless, this requirement

“does not transform the court into an advocate.” Weller v. Department of Soc. Servs., 901 F.2d

 

2 The Amended Complaint also contains several additional allegations that are seemingly unrelated
to Plaintiff's legal claims, including that: (1) Defendants tampered with the electricity to avoid
meetings (id. at 6); (2) Plaintiff's classroom temperature fell “below OSHA standards” (id. at 7);
(3) Defendants did not follow Plaintiffs unsolicited management advice; and (4) RCSC deducted
taxes from her paychecks and failed to provide her with a W-2 form (id. at 6).

3

 

 
Case 8:19-cv-03533-PJM Document 20 Filed 03/02/21 Page 4 of 5.

387, 391 (4th Cir. 1990). “While pro se complaints may ‘represent the work of an untutored hand
requiring special judicial solicitude,’ a district court is not required to recognize ‘obscure or
extravagant claims defying’ the most concerted efforts to unravel them.’” Jd. (quoting Beaudett v.
City of Hampton, 775 F.2d'1274, 1277 (4th Cir, 1985)). With these precepts in mind, the Court
considers Defendants’ Motion to Dismiss the Amended Complaint.
Il.
A. Discrimination‘Under Title VIL & ADEA —
fee |

The sine qua non of discrimination cases, whether for disparate treatment or hostile work
environment, is that the offending conduct is based on a protected characteristic. In other words,
without some connective thread between the alleged mistreatment and the protected status, there
is no actionable claim for discrimination. That is the case here, where Plaintiff presents a number
of workplace grievances that are completely untethered from her race, color, gender, religion,
national origin, or age. Although Plaintiff's Amended Complaint suffers from a number of defects,
this one is fatal. See, e.g., Coleman v. Maryland Court of Appeals, 626 F.3d 187, 191 (4th Cir.
2016) (stating that plaintitt must be discriminated against “based on” a protected trait). Simply |
stated, Plaintiff has not pled facts giving rise to a reasonable inference of discrimination of any
kind. McCleary-Evans v. Maryland Dep’t of Transp., State Highway Admin. 780 F.3d 582, 586
(4th Cir. 2015) (“Only speculation can fili the gaps in her complaint].]’’).

B. Retaliation Claims Under Title VI & ADEA

Similarly lacking is; any allegation that supports a claim for retaliation. Although Plaintiff
claims that she was denied opportunities to teach, no facts suggest that she engaged in a protected
activity that was a “but-for, cause” of the alleged action against her. See Univ. of Tex Sw. Med.

Cir. v. Nassar, 570 U.S. 338, 362 (2013).
Case 8:19-cv-03533-PJM Document 20 Filed 03/02/21 Page 5 of 5

Ultimately, it appears that Plaintiff has many grievances she wishes to air about her
employer, including disagreements with supervisors and coworkers. While Plaintiff may or may
not have been treated unfairly, the facts alleged do not give rise to a cause of action.

CONCLUSION
For the foregoing reasons, the Court GRANTS WITH PREJUDICE Defendants’ Motion

to Dismiss.

A separate Order will ISSUE.

 

Fi
Yi we _
[Ae
/s/
LS feo rate J. MESSITTE
ap UNITED STATES DISTRICT JUDGE

February __, 2021
